--------------------------------------------------------------------------------

ASSIGNMENT AGREEMENT

THIS ASSIGNMENT is made effective as of this 26th day of October, 2013

BETWEEN:

LEXARIA CORP., a company incorporated under the laws of the State of Nevada,
having a business office at #950 - 1130 West Pender, Vancouver, British
Columbia, Canada V6E 4A4

(the “Assignor,” or, “Lexaria”)

AND:

CLOUDSTREAM ONE, LLC, a business in the State of Texas having a business address
at 5046 Weatherstone Circle, Sugar Land, Texas, 77479, USA

(the “Assignee”)

WHEREAS:

A.

The Assignor and the Assignee are in the business of natural resources
exploration and development;

    B.

Lexaria has entered into a farmout, option and participation letter agreement
dated December 21, 2005 (the “Head Agreement”), a copy of which is attached as
Exhibit I hereto, with Griffin & Griffin Exploration L.L.C. (“Griffin”) with
respect to the following property:


  (1)

Belmont Lake Field, Wilkinson County, Mississippi, Section 41-T2N- R4W


C.

Lexaria currently has the right to earn:

      (1)

A PERPETUAL 42% (gross) working interest and 27.30369% (net) revenue interest in
the Belmont Lake well to be drilled and known as PP F-12-7 (the “Well
Interests”).


D.

On or about September 25, 2013, the Assignor received an Authorization For
Expenditure agreement (the “AFE”) with Griffin, a copy of which is attached as
Exhibit II hereto, to participate in the drilling and completion of the PP
F-12-7 well by paying a 42% share of the $794,995 expected costs of drilling and
completing of the PP F-12-7 well as per the AFE; and


--------------------------------------------------------------------------------


E.

The Assignee wishes to purchase from the Assignor and the Assignor wishes to
sell to the Assignee a pro rata interest of 32.26% of 30% of the Well Interests
(or 4.06452% gross working interests and 2.64229% net revenue interests in the
PP F-12-7 well) (the “Pro Rata Interest”): AND the Assignee wishes to purchase
from the Assignor and the Assignor may sell to the Assignee Well Interests of up
to 13.652913% gross working interests and 8.875594% net revenue interests in the
PP F-12-7 well (the “Bonus Interest”), (the Pro Rata Interest and the Bonus
Interest together, the “Assigned Interest”);


F.

In consideration for the Pro Rata Interest the Assignee has agreed to pay:

      (a)

9.67742% of the Assignor’s AFE costs currently budgeted at $333,897.90 but
subject to revision by Griffin, being an amount of US$32,312.70 (the “Initial
Consideration”); all of this Initial Consideration to be paid from the Assignee
directly to Griffin; and

      (b)

Between 8.225807% and 9.67742% of the Assignor’s 42% share of the PP F- 12-7
well costs from time to time for future Authority for Expenditure requests such
as but not limited to infrastructure, pipes, tanks, compressors, trucking, etc,
as recommended for expenditure by Griffin (the “Subsequent Consideration”) and
in compliance with the terms of the Head Agreement and the Settlement Agreement
of the 15th day of December, 2011; all of this Subsequent Consideration to be
paid from the Assignee directly to Griffin; and,


G.

In consideration for the Bonus Interest the Assignee has agreed to pay up to:

      (a)

69.577178% of the remaining subset of the Assignor’s AFE costs currently
budgeted at $233,728.53 but subject to revision by Griffin, being an amount of
up to US$162,809.96 (the “Initial Bonus Consideration”); 66.6667% of this
Initial Bonus Consideration to be paid from the Assignee directly to Griffin and
33.3333% of this Initial Bonus Consideration to be paid from the Assignee to the
Assignor; and

      (b)

Between 11.604976% and 13.652913% of the PP F-12-7 well costs from time to time
for future Authority for Expenditure requests such as but not limited to
infrastructure, pipes, tanks, compressors, trucking, etc, as recommended for
expenditure by Griffin (the “Subsequent Bonus Consideration”) and in compliance
with the terms of the Head Agreement and the Settlement Agreement of the 15th
day of December, 2011; all of this Subsequent Bonus Consideration to be paid
from the Assignee directly to Griffin; and,


H.

The Assignor and Assignee agree that less Bonus Interest may be available than
detailed within this Agreement, and that the Bonus Interest is subject in part
to Assignor finance considerations and to the actions of third parties.
Therefore the Assignee agrees to accept whatever fraction of the Bonus Interest
that the Assignor makes available on or before October 29, 2013 on the
fractional terms noted herein, and to submit all the required payments not later
than November 1, 2013.


--------------------------------------------------------------------------------


I.

Upon the terms and subject to the conditions set forth in this Assignment, the
consent of Griffin with respect to the Assignment herein having been obtained
and attached as Exhibit III, the Assignor wishes to assign and the Assignee
wishes to accept the assignment of the Assigned Interest as shown above in and
to the Head Agreement and AFE.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of covenants and
agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree each with the other as follows:

1.

The Assignor hereby assigns, transfers and sets over to the Assignee, effective
as of the date hereof, all proportionate rights, interest and benefits in the
Assigned Interest held by or granted to the Assignor in and to the Head
Agreement and AFE between the Assignor and Griffin. The Assignee hereby
acknowledges and agrees that the Assignor is making no representation or
covenant as to whether any oil revenue will be recovered from the Assigned
Interest.

    2.

The Assignee hereby agrees to pay the Initial Consideration and Initial Bonus
Consideration, not later than November 1, 2013.

    3.

The Assignee hereby agrees to pay to Griffin the Subsequent Consideration or
Subsequent Bonus Consideration as required and or demanded by Griffin. In the
event the Assignee does not provide the Subsequent Consideration or Subsequent
Bonus Consideration within five (5) business days, Griffin shall withhold such
amount of revenue from the Assigned Interest in order to satisfy the then amount
outstanding of the Subsequent Consideration or Subsequent Bonus Consideration.

    4.

Operational Voting Rights. The Assigned Interests carry certain operational
voting rights as were obtained by the Assignor in the Head Agreement (the
“Voting Rights”).


  a.

The Assignee hereby grants and sets over to the Assignor all Voting Rights to
the Assigned Interest for any non-capital related votes; and for capital
expenditures of under $10,000 as per the Head Agreement.

        b.

The Assignor conditionally grants and sets over to the Assignee Voting Rights to
the Assigned Interests for capital expenditures of over $10,000, each vote
subject to approval by the Assignor, such approval not to be unreasonably
withheld.

        c.

If the Assignee sells, gifts, grants or assigns the Assigned Interest, in whole
or in part, to any other entity at any future date, then all Voting Rights to
the Assigned Interest revert back to the Assignor for so long as the Assignor
owns any interest in the Belmont Lake Field.


--------------------------------------------------------------------------------

5.

Notwithstanding any other provision of section (4), the Assignor will grant and
set over to the Assignee all Voting Rights to the Assigned Interest if any of
the following occurs:

      a.

Lexaria ceases to have any Well Interests in the PP F-12-7 well.

      b.

Lexaria enters bankruptcy proceeding or becomes insolvent as defined by The
Bankruptcy and Insolvency Act (BIA) of Canada.


6.

The Assignor warrants and represents to the Assignee that as of the date of this
Assignment, the Head Agreement and AFE are in full force and effect, without
modification or amendment, that the Assignor has the full right and authority to
assign the Assigned Interest and all of the Assigned Interest’s rights, interest
and benefits held by or granted to the Assignor in and to the Head Agreement and
AFE and that such rights, interest and benefits assigned to the Assignee herein
are free of lien, encumbrance or adverse claim.

    7.

The Assignee hereby assumes and agrees to perform all obligations of the
Assignor with respect to the Assigned Interest under the Head Agreement and AFE
and guarantees to hold the Assignor harmless from any claim or demand of any
kind made hereunder except obligations that are direct results of gross
negligence or willful misconduct by the Assignor.

    8.

This Assignment shall be binding upon and inure to the benefit of the parties,
their successors and assigns.

    9.

Each of the parties hereto will co-operate with the others and execute and
deliver to the other parties hereto such other instruments and documents and
take such other actions as may be reasonably requested from time to time by any
other party hereto as necessary to carry out, evidence, and confirm the intended
purpose of this Assignment.

    10.

This Assignment may not be amended except by an instrument in writing signed by
each of the parties.

    11.

This Assignment and the Exhibit hereto contain the entire agreement between the
parties with respect to the subject matter hereof and supercede all prior
arrangements and understandings, both written and oral, express or implied, with
respect thereto. Any preceding correspondence or offers are expressly superceded
and terminated by this Assignment.

    12.

All notices and other communications required or permitted under this Assignment
must be in writing and will be deemed given if sent by personal delivery, faxed
with electronic confirmation of delivery, internationally recognized courier or
registered or certified mail (return receipt requested), postage prepaid, to the
parties at the following addresses (or at such other address for a party as will
be specified by like notice):


--------------------------------------------------------------------------------

 

If to the Assignor:

If to the Assignee:

If to Griffin:

 







 

950 -1130 West Pender St.

5046 Weatherstone Circle

1904 Lakeland Dr

 

Vancouver BC

Sugar Land, TX

Suite F

 

V6E 4A4

77479

Jackson, MS, 39216

 

604.602.1633 ph

281.224.1084 ph

601.713.1146 ph

 

604.602.1625 fax

281.265.9895 fax

601.713.1175 fax


13.

This Assignment will be governed by and construed in accordance with the laws of
the Province of British Columbia, Canada as applicable to contracts made and
performed therein.

    14.

The parties agree to attempt to resolve all disputes arising out of or in
connection with this Assignment Agreement, or in respect of any legal
relationship associated with it or from it, by mediated negotiation with the
assistance of a neutral person appointed by the British Columbia International
Commercial Arbitration Centre administered under its Commercial Mediation Rules.
If the dispute cannot be settled within 10 days after the mediator has been
appointed, or such other period agreed to in writing by the parties, the dispute
shall be referred to and finally resolved by arbitration administered by the
British Columbia International Commercial Arbitration Centre, pursuant to its
Rules. Arbitrators shall have no authority to award punitive or exemplary
damages, the parties hereby waiving their right, if any, to recover punitive or
exemplary damages, either in arbitration or in litigation. In the absence of any
written agreement otherwise, the place of mediation and of arbitration shall be
Vancouver, British Columbia.

    15.

By entering into this agreement, Assignor and Assignee acknowledge and agree
that each party has had an opportunity to consult with legal counsel and that
each party knowingly and voluntarily waives any right to a trial by jury of any
dispute pertaining to or arising out of or in any way connected with this
agreement, the provisions of any Canadian, U.S. federal, state, or local law,
regulation, or ordinance notwithstanding, except any dispute(s) that are the
result of gross negligence or willful misconduct by either party.

    16.

This Assignment may be executed in one or more counterparts, all of which will
be considered one and the same Assignment and will become effective when one or
mare counterparts have been signed by each of the parties and delivered to the
other parties, it being understood that all parties need not sign the same
counterpart.


--------------------------------------------------------------------------------


17.

This Assignment may be executed by delivery of executed signature pages by fax
and such fax execution will be effective for all purposes.

    18.

Time is of essence in this Assignment.

IN WITNESS WHEREOF the parties have executed this Assignment as of the day and
year first above written.

ASSIGNOR ASSIGNEE LEXARIA CORP. CLOUDSTREAM ONE, LLC     Per:  
_________________________ Per:  _________________________           Authorized
Signatory          Authorized Signatory     Name: Chris Bunka Name: Chengbin
Peng Title: CEO, Director Title: President         Per:   
_______________________             Authorized Signatory       Name: Bal Bhullar
  Title: CFO, Director  


--------------------------------------------------------------------------------